DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.

No claim amendments have been filed.  Claims 72-93, 95-112, 114-116, 118-124, and 137-179 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 01 April 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  


EXAMINER’S AMENDMENT
An examiner’s amendment was provided in the 24 March 2021 Notice of Allowance.  It is incorporated here in full.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Information Disclosure Statement filed with the Request for Continued Examination on 01 April 2021 has been considered.  An updated search of the prior art did not identify an antibody comprising a VH as set forth in any one of SEQ ID NOS: 237-241 or a VL as set forth in SEQ ID NO: 235 or 236, or the corresponding encoding nucleic acids.  The claims as amended by the 24 March 2021 Examiner’s amendment stand allowed for the reasons of record.
Co-pending application numbers 16462075, 16462084, and 16489569 contain at least one claim that conflicts with one or more of the current claims.  Each of those applications has an effective filing date that is later than the effective filing date of the instant application and has not yet issued.  Given that provisional double patenting rejections would be the only rejections in the current application and that the current application is earlier filed, the application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.
Claims 72-93, 95-112, 114-116, 118-124, and 137-179 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643